ICJ_008_PeaceTreaties_UNGA_NA_1950-03-30_ADV_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

INTERPRETATION DES TRAITES DE PAIX
CONCLUS AVEC LA BULGARIE,
LA HONGRIE ET LA ROUMANIE

AVIS CONSULTATIF DU 30 MARS 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

INTERPRETATION OF PEACE TREATIES
WITH BULGARIA, HUNGARY
AND ROMANIA

ADVISORY OPINION OF MARCH 30th, 1950
Le présent avis doit être cité comme suit :

«Interprétation des traités de paix,
Avis consultatif : C. I. J. Recueil 1950, p. 65.»

This Opinion should be cited as follows:

“Interpretation of Peace Treaties,
Advisory Opinion: I.C.]. Reports 1950, p. 65.”

 

Ne de vente: 3 6
Sales number

 

 

 
65

COUR INTERNATIONALE DE JUSTICE

1950 ANNÉE 1950

Le 30 mars
Rôle général
n° 8 30 mars 1950

INTERPRÉTATION DES TRAITÉS DE PAIX
CONCLUS AVEC LA BULGARIE,
LA HONGRIE ET LA ROUMANIE

Fonction consultative. — Compétence de la Cour : objection déduite
d'une prétendue incompétence de l’Assemblée générale, fondée sur le
caractère de la Cour comme organe des Nations Unies ; article 2,
paragraphe 7, de la Charte. — Pouvoir de la Cour de répondre à une
demande d'avis nonobstant l'opposition de certains Etats ; obligation
de yépondre ; limites de cette obligation; article 65 du Statut, —
Questions limitées aux conditions d'applicabilité d'une procédure de
règlement de différends instituée par traité. — Article 68 du Statut :
pouvoir d'appréciation reconnu à la Cour. — Existence de différends ;
applicabilité de la procédure de règlement prévue par un traité aux
différends relatifs à l'interprétation ou à l'exécution de ce traité. —
Interprétation d'une question posée à la Cour. — Règlement obligatoire
de différends par commissions instituées par un traité; obligation
pour les parties aux différends de coopérer à la constitution des com-
missions par la désignation de leurs représentants.

AVIS CONSULTATIF

Présents : M. BASDEVANT, Président ; M. GUERRERO, Vice-Prési-

dent ; MM. ALVAREZ, HACKWORTH, WINIARSKI, ZORICIE,
DE VISSCHER, Sir ARNOLD McNair, M. KLAESTAD,
BADAWI PACHA, MM. KrvyLov, Reap, Hsu Mo, AZE-
VEDO, juges ; M. HAMBRO, Greffier.
66 AVIS DU 30 III 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

La Cour,
ainsi composée,

donne l'avis consultatif suivant :

À la date du 22 octobre 1949, l’Assemblée générale des Nations
Unies a adopté la résolution ci-après :

« Considérant qu’en vertu de l’article 55 de la Charte, les Nations
Unies sont tenues de favoriser le respect universel et effectif des
droits de l’homme et des libertés fondamentales pour tous, sans
distinction de race, de sexe, de langue ou de religion,

Considérant que l’Assemblée générale, lors de la seconde partie
de sa Troisième Session ordinaire, a examiné la question du respect
des droits de l’homme et des libertés fondamentales en Bulgarie et
en Hongrie,

Considérant que l’Assemblée générale a adopté à ce sujet, le
30 avril 1949, la résolution 272 (III), où elle a exprimé le profond
souci que lui inspiraient les graves accusations portées contre le
Gouvernement de la Bulgarie et celui de la Hongrie touchant la
suppression des droits de l’homme et des libertés fondamentales
dans ces pays; qu’elle a noté avec satisfaction que des mesures
avaient été prises par plusieurs États signataires des traités de
paix avec la Bulgarie et la Hongrie en ce qui concerne ces accusa-
tions ; qu'elle a exprimé l'espoir que des mesures seront diligem-
ment appliquées, selon les traités, en vue d’assurer le respect des
droits de l’homme et des libertés fondamentales ; et qu'elle a attiré
de façon urgente l’attention du Gouvernement de la Bulgarie et
de celui de la Hongrie sur les obligations qui leur incombent en
vertu des traités de paix et notamment sur celle de coopérer au
règlement de cette question,

Considérant que l’Assemblée générale a décidé d'examiner
également au cours de sa Quatrième Session ordinaire la question
du respect des droits de l’homme et des libertés fondamentales en
Roumanie,

Considérant que certaines des Puissances alliées et associées,
signataires des traités de paix avec la Bulgarie, la Hongrie et la
Roumanie, ont accusé les Gouvernements de ces pays d’avoir violé
les traités de paix et les ont invités à prendre des mesures pour
remédier à cette situation,

Considérant que les Gouvernements dé la Bulgarie, de la Hongrie
et de la Roumanie ont repoussé l’accusation d’avoir violé les traités,

Considérant que jes Gouvernements des Puissances alliées et
associées intéressées ont essayé sans succès de renvoyer la question
de la violation des traités aux chefs de mission à Sofia, Budapest
et Bucarest, conformément à certaines clauses des traités de paix,

Considérant que les Gouvernements de ces Puissances alliées et
associées ont invité les Gouvernements de la Bulgarie, de la Hongrie
67 AVIS DU 30 III 50 (INTERPRETATION DES TRAITÉS DE PAIX)

et de la Roumanie à se joindre à eux pour nommer des commissions
conformément à celles des dispositions des différents traités de
paix qui concernent le règlement de différends relatifs à l’inter-
prétation ou à l'exécution de ces traités,

Considérant que le Gouvernement de la Bulgarie, celui de la
Hongrie et celui de la Roumanie ont refusé de désigner leurs repré-
sentants aux commissions prévues par les traités, alléguant qu'ils
n'étaient pas juridiquement tenus de le faire,

Considérant que les traités de paix autorisent le Secrétaire
général des Nations Unies à désigner, à la requête de l’une ou
l’autre partie à un différend, le tiers membre d'une commission
prévue par les traités, à défaut d’accord entre les deux parties
sur la désignation de ce tiers membre,

Considérant qu’il importe que le Secrétaire général dispose d’un
avis autorisé concernant l'étendue des pouvoirs que lui confèrent
les traités de paix,

L'Assemblée générale
I. Affirme à nouveau l'intérêt qu’elle porte aux graves accusa-

tions portées contre la Bulgarie, la Hongrie et la Roumanie et le
souci croissant que ces accusations lui inspirent ;

2. Déclare formellement que le refus, de la part des Gouver-
nements de la Bulgarie, de la Hongrie et de la Roumanie, de coopérer
aux efforts que l’Assemblée générale déploie pour étudier ces graves
accusations relatives au respect des droits de l’homme et des
libertés fondamentales justifie le souci qu’inspire à l’Assemblée
générale la situation qui règne à cet égard en Bulgarie, en Hongrie
et en Roumanie ;

3. Décide de soumettre les questions suivantes à la Cour inter-
nationale de Justice en la priant de donner un avis consultatif :

« I. Ressort-il de la correspondance diplomatique échangée
entre la Bulgarie, la Hongrie et la Roumanie, d'une
part, et certaines Puissances alliées et associées signa-
taires des traités de paix, d’autre part, touchant
l’application de l'article 2 des traités avec la Bulgarie
et la Hongrie et de l’article 3 du traité avec la Rou-
manie, qu’il existe des différends pour lesquels l’arti-
cle 36 du traité de paix avec la Bulgarie, l’article 40 du
traité de paix avec la Hongrie et l’article 38 du traité
de paix avec la Roumanie prévoient une procédure
de règlement ? »

Si la réponse à la question I est affirmative :

« IT. Les Gouvernements de la Bulgarie, de la Hongrie et
de la Roumanie sont-ils tenus d'exécuter les clauses
des articles mentionnés à la question I, notamment
celles qui concernent la désignation de leurs repré-
sentants aux commissions prévues par les traités ? »

Si la réponse à la question II est affirmative, et si, dans les
trente jours de ia date où la Cour aura rendu son avis, les”
68 AVIS DU 30 III 50 (INTERPRETATION DES TRAITÉS DE PAIX)

Gouvernements intéressés n’ont pas fait connaître au Secré-
taire général qu'ils ont désigné leurs représentants aux
commissions prévues par les traités, et si le Secrétaire général
en a informé la Cour internationale de Justice :

« III. Le Secrétaire général des Nations Unies est-il autorisé,
si l’une des parties ne désigne pas de représentant à
une commission prévue par les traités de paix avec
la Bulgarie, la Hongrie et la Roumanie, alors qu'elle
est tenue d’en désigner un, à désigner le tiers membre
de la commission sur la demande de l’autre partie
au différend, conformément aux dispositions des
traités en cause ? »

Si la réponse à la question III est affirmative :

« IV. Une commission prévue par les traités qui serait compo-
sée d’un représentant de l’une des parties et d’un
tiers membre désigné par le Secrétaire général des
Nations Unies serait-elle considérée comme com-
mission au sens des articles pertinents des traités
et qualifiée pour prendre des décisions définitives et
obligatoires dans le règlement d’un différend ? »

4. Charge le Secrétaire général de mettre à la disposition de la
Cour internationale de Justice la correspondance diplomatique
pertinente dont il a eu communication pour la porter à la connais-
sance des Membres des Nations Unies, ainsi que le compte rendu
des débats que l’Assemblée générale a consacrés à cette question ;

5. Décide de garder inscrite à l’ordre du jour de la Cinquième
Session ordinaire de l’Assemblée générale la question du respect
des droits de l’homme et des libertés fondamentales en Bulgarie,
en Hongrie et en Roumanie en vue d'examiner les accusations qui
ont été formulées et de leur donner la suite qui convient. »

Par une lettre du 31 octobre 1949, enregistrée au Greffe le
3 novembre, le Secrétaire général des Nations Unies a transmis à
la Cour la copie certifiée conforme de la résolution de l’Assemblée
générale.

Le 7 novembre 1949, le Greffier, conformément à l'article 66,
paragraphe premier, du Statut de la Cour, notifia la requête à
tous les États admis à ester en justice devant la Cour. A la même
date, par une communication directe et spéciale se référant au
paragraphe 2 dudit article, le Greffier fit connaître à tous les Etats
admis à ester en justice devant la Cour et parties à un ou plusieurs
des traités de paix précités (Australie, Canada, États-Unis d’Amé-
rique, Grèce, Inde, Nouvelle-Zélande, Pakistan, Royaume-Uni
de Grande-Bretagne et d'Irlande du Nord, République socialiste
soviétique de Biélorussie, République soviétique socialiste d'Ukraine,
Tchécoslovaquie, Union des Républiques socialistes soviétiques,
Union sud-africaine, Yougoslavie) que la Cour était disposée à
recevoir d’eux des exposés écrits sur les questions à elle soumises

7
69 AVIS DU 30 III 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

pour avis et à entendre des exposés oraux à une date qu’elle fixerait
en temps voulu.

La même communication fut adressée, également à la date du
7 novembre, en application de l’article 63, paragraphe premier,
du Statut, aux autres États parties à l’un des traités précités, soit
à la Bulgarie, à la Hongrie et à la Roumanie.

A ces communications était jointe la copie d’une ordonnance,
rendue le même jour, aux termes de laquelle le Président en exercice
de la Cour avait fixé au 16 janvier 1950 la date à laquelle expirait
le délai prévu pour la présentation des exposés écrits et avait
réservé la suite de la procédure.

Dans le délai prescrit, des exposés écrits et communications
furent reçus de la part des États suivants : États-Unis d'Amérique,
Royaume-Uni, Bulgarie, République soviétique socialiste d'Ukraine,
Union des Républiques socialistes soviétiques, République socialiste
soviétique de Biélorussie, Roumanie, Tchécoslovaquie, Australie
et Hongrie.

En application de l’article 65 du Statut, le Secrétaire général
des Nations Unies transmit au Greffier une série de documents, qui
parvinrent au Greffe le 26 novembre 1949. De nouveaux documents,
qui avaient été déposés plus tard au Secrétariat, furent transmis
au Greffe, où ils arrivèrent le 24 février 1950. Tous ces documents
sont énumérés au bordereau joint en annexe au présent avis.

Par lettre du 23 janvier 1950, le Secrétaire général adjoint
chargé du Département juridique du Secrétariat des Nations
Unies fit connaître qu’il avait Vintention de prendre part à la
procédure orale et de présenter un exposé au nom du Secrétaire
général.

Le Gouvernement du Royaume-Uni et le Gouvernement des
Etats-Unis d’Amérique firent savoir, par lettres datées respective-
ment.du 6 janvier et du 10 février 1930, qu'ils avaient l'intention
de présenter des exposés oraux.

Lors des audiences publiques, tenues les 28 février, ret et 2 mars
1950, la Cour entendit des exposés oraux présentés :

au nom du Secrétaire général des Nations Unies, par M. [van
Kerno, Secrétaire général adjoint chargé du Département juridi-
que ;

au nom du Gouvernement des États-Unis d'Amérique, par
l'honorable Benjamin V. Cohen ;

au nom du Gouvernement du Royaume-Uni, par M. G. G.
Fitzmaurice, C. M. G., deuxiéme conseiller juridique au Foreign
Office.
70 AVIS DU 3011150 (INTERPRÉTATION DES TRAITÉS DE PAIX)

*
* *
Ainsi qu'il ressort de la résolution de l’Assemblée générale
du 22 octobre 1949, la Cour n’est appelée, pour le moment, à donner
un avis que sur les questions I et II qui y sont énoncées.

Le pouvoir de la Cour d’exercer en la présente affaire sa fonc-
tion consultative a été contesté par les Gouvernements de la
Bulgarie, de la Hongrie et de la Roumanie, ainsi que par plusieurs
autres Gouvernements, dans les communications qu'ils ont adres-
sées à la Cour.

Cette contestation s'appuie principalement sur deux arguments.

Tl est allégué que la demande d'avis constitue de la part de
l’Assemblée générale un excès de pouvoir, du fait que l’Assemblée
générale, en s’occupant de la question du respect des droits de
l'homme et des libertés fondamentales dans les trois Etats visés,
se serait «immiscée » ou serait «intervenue» dans des affaires
qui relèvent essentiellement de la compétence nationale des États.
L’obstacle à l’exercice de la fonction consultative de la Cour
dériverait ici d’une incompétence de l’Assemblée générale elle-
même, incompétence déduite de l'article 2, paragraphe 7, de
la Charte.

Les termes de la résolution de l’Assemblée générale du 22 octobre
1949, envisagée dans son ensemble et dans chacune de ses parties,
démontrent que cet argument repose sur un malentendu. Lors
du vote de cette résolution, l’Assemblée générale a eu devant elle
une situation née des accusations portées par certaines Puissances
alliées et associées contre les Gouvernements de‘la Bulgarie, de
la Hongrie et de la Roumanie d’avoir violé les clauses des traités
de paix relatives au respect des droits de l’homme et des libertés
fondamentales. Aux fins du présent avis, il suffit de constater que
l’Assemblée générale a justifié l'adoption de sa résolution en « consi-
dérant qu’en vertu de l’article 55 de la Charte, les Nations Unies
sont tenues de favoriser le respect universel et effectif des droits
de l’homme et des libertés fondamentales pour tous, sans distinction
de race, de sexe, de langue ou de religion ».

La Cour n’est pas appelée à connaître des accusations qui ont
été portées devant l’Assemblée générale, les questions posées ne
portant ni sur les manquements allégués aux prescriptions des
traités relatives au respect des droits de l’homme et des libertés
fondamentales ni sur l'interprétation des articles des traités relatifs
à ces droits et libertés. La demande d’avis a un objet beaucoup
plus limité. Elle tend exclusivement à obtenir de la Cour certaines
précisions juridiques concernant l’applicabilité de la procédure
de règlement des différends par commissions, telle que l’ont prévue
les dispositions expresses de l’article 36 du traité avec la Bulgarie,
de l’article 40 du traité avec la Hongrie, de l’article 38 du traité
avec la Roumanie. Interpréter à cette fin les clauses d’un traité
ne saurait être envisagé comme une question relevant essentielle-
ment de la compétence nationale d’un État. C’est une question

Q
71. AVIS DU 3011150 (INTERPRETATION DES TRAITÉS DE PAIX)

de droit international qui par sa nature rentre dans les attributions
de la Cour.

Ces considérations suffisent aussi à écarter l’objection, également
déduite de la compétence nationale, mais formulée cette fois
directement contre la compétence de la Cour, suivant laquelle la
Cour, en tant qu’organe des Nations Unies, est tenue au respect
des prescriptions de la Charte, notamment de l’article 2, para-
graphe 7.

Enfin, on y trouve encore la réponse à l’objection selon laquelle
la procédure d’avis devant la Cour se substituerait à la procédure
que les traités de paix ont prévue pour le règlement des différends.
Loin de faire obstacle à celle-ci, la demande d’avis tend à en favo-
riser l'application en cherchant à informer l’Assemblée générale
sur la possibilité de la mettre effectivement en mouvement dans
les circonstances de l'espèce.

Il apparaît ainsi que ces objections faites à la compétence de
la Cour pour émettre l'avis consultatif qui lui est demandé ne
sont pas fondées et ne peuvent être retenues.

Un autre argument invoqué pour contester le pouvoir de la
Cour de répondre, en l'espèce, aux questions qui lui sont posées,
est tiré de l’opposition des Gouvernements de la Bulgarie, de la
Hongrie et de la Roumanie à la procédure consultative. La Cour,
est-il dit, ne saurait émettre l’avis demandé sans enfreindre le
principe bien établi de droit international selon lequel toute pro-
cédure judiciaire ayant trait à une question juridique pendante
entre Etats exige le consentement de ceux-ci.

Cette objection procède d’une confusion entre les principes qui
gouvernent la procédure contentieuse et ceux qui s'appliquent
aux avis consultatifs. ;

Le consentement des Etats parties à un différend est le fon-
dement de la juridiction de la Cour en matière contentieuse. Il
en est autrement en matière d'avis, alors même que la demande
d'avis a trait à une question juridique actuellement pendante
entre États. La réponse de la Cour n’a qu’un caractère consultatif :
comme telle, elle ne saurait avoir d’effet obligatoire. Il en résulte
qu'aucun État, Membre ou non membre des Nations Unies, n’a
qualité pour empêcher que soit donné suite à une demande d’avis
dont les Nations Unies, pour s’éclairer dans leur action propre,
auraient reconnu l'opportunité. L’avis est donné par la Cour non
aux États, mais à l'organe habilité pour le lui demander ; la réponse
constitue une participation de la Cour, elle-même «organe des
Nations Unies », à l’action de l'Organisation et, en principe, elle
ne devrait pas être refusée.

L'obligation de la Cour de répondre à une demande d'avis
comporte toutefois certaines limites. La Cour n’est pas seulement
«organe des Nations Unies», elle est aussi essentiellement leur
«organe judiciaire principal» (art. 92 de la Charte et art. 1 du
Statut). C’est en s’attachant à ce caractère qu'on a contesté le

Io
72 AVIS DU 301III 50 (INTERPRETATION DES TRAITÉS DE PAIX)

pouvoir de la Cour de répondre à la présente demande d'avis.

L'article 65 du Statut est permissif. Il donne à la Cour le pouvoir
d'apprécier si les circonstances de l’espèce sont telles qu'elles
doivent la déterminer à ne pas répondre à une demande d’avis.
Dans l'opinion de la Cour, les circonstances de la présente espèce
sont profondément différentes de celles devant lesquelles la Cour
permanente de Justice internationale s’est trouvée dans l'affaire
du statut de la Carélie orientale (Avis n° 5), affaire où la Cour
permanente de Justice internationale a déclaré qu'il lui était
impossible d'exprimer un avis, estimant que la question qui lui
avait été posée, d’une part, concernait directement le point essentiel
d’un différend actuellement né entre deux Etats de sorte qu'y
répondre équivaudrait en substance à trancher un différend entre
les parties, et, d’autre part, soulevait des points de fait qui ne
pouvaient être éclaircis que contradictoirement.

Ainsi qu'il a été dit, la présente. demande d'avis concerne unique-
ment l’applicabilité à certains différends de la procédure de règle-
ment instituée par les traités de paix, et il est permis d’en conclure
qu'elle ne touche assurément pas le fond mêrne de ces différends.
Pour le surplus, le règlement de ces différends étant entièrement
réservé aux commissions prévues par les traités de paix, c’est
à ces commissions qu’il appartiendra de statuer sur toutes contesta-
tions qui, pour chacun de ces différends, seraient élevées contre leur
propre compétence, contestations dont le présent avis ne préjuge
aucunement la solution. [1 en résulte que la position juridique des
parties à ces différends ne saurait à aucun degré être compromise
par les réponses que la Cour pourrait faire aux questions qui lui
sont posées.

Il est vrai que l’article 68 du Statut prévoit que la Cour, dans
l'exercice de ses attributions consultatives, s’inspirera en outre des
dispositions du Statut qui s'appliquent en matière contentieuse.
Mais, aux termes du même article, l’application de ces dispositions
ne devrait avoir lieu que «dans la mesure où elle [la Cour] les
reconnaîtra applicables ». Il en résulte clairement que cette applica-
tion dépend des circonstances particulières à chaque espèce et que
la Cour possède à cet égard un large pouvoir d'appréciation. Dans
le cas actuel, la Cour se trouve en présence d’une demande d’avis
qui ne tend pas à autre chose qu’à éclairer l'Assemblée générale sur
les ressources que peut offrir la procédure prévue par les traités de
paix pour mettre un terme à une situation qui a été dénoncée à
l’Assemblée générale. Tel étant l’objet de la demande d'avis, la
Cour estime que l’opposition manifestée par la Bulgarie, la Hongrie
et la Roumanie ne doit pas la déterminer à s’abstenir de répondre à
la demande d’avis.

Pour les raisons énoncées ci-dessus, la Cour estime qu’elle a
le pouvoir de répondre aux questions I et IT, et qu’elle a le devoir
de le faire.

II
73 AVIS DU 3011150 (INTERPRETATION DES TRAITÉS DE PAIX)

*
* *

La question I est congue dans les termes suivants :

« Ressort-il de la correspondance diplomatique échangée entre
la Bulgarie, la Hongrie et la Roumanie, d’une part, et certaines
Puissances alliées et associées signataires des traités de paix, d’au-
tre part, touchant l'application de l’article 2 des traités avec la
Bulgarie et la Hongrie et de l’article 3 du traité avec la Roumanie,
qu'il existe des différends pour lesquels l’article 36 du traité de
paix avec la Bulgarie, l’article 40 du traité de paix avec la
Hongrie et l’article 38 du traité de paix avec la Roumanie, pré-
voient une procédure de règlement ? »

Le texte des articles mentionnés dans la question I est le suivant :
Article 2 du traité avec la Bulgarie (auquel correspondent,

mutatis mutandis, l'article 2, paragraphe 1, du traité avec la Hongrie
et l’article 3, paragraphe 1, du traité avec la Roumanie) :

«La Bulgarie prendra toutes les mesures nécessaires pour assurer
à toutes les personnes relevant de sa juridiction, sans distinction
de race, de sexe, de langue ou de religion, la jouissance des droits
de l’homme et des libertés fondamentales, y compris la liberté
d’expression de la pensée, la liberté de presse et de publication, la
liberté du culte, la liberté d'opinion et de réunion. »

Article 36 du traité avec la Bulgarie (auquel correspondent,

mutatis mutandis, l'article 40 du traité avec la Hongrie et l’article 38
du traité avec la Roumanie) :

«1. Exception faite des cas pour lesquels une autre procédure
est expressément prévue par un article du présent traité, tout
différend relatif à l'interprétation ou à l’exécution de ce traité,
qui n’a pas été réglé par voie de négociations diplomatiques directes,
sera soumis aux trois chefs de mission, agissant comme il est prévu
à l’article 35, mais, en pareil cas, ces chefs de mission ne seront
pas tenus par les délais fixés dans ledit article. Tout différend de
cette nature qu'ils n’auraient pas encore réglé dans un délai de
deux mois sera, sauf si les parties au différend conviennent l’une
et l’autre d’un autre mode de règlement, soumis, à la requête de
l’une ou l’autre des parties, à une commission composée d’un
représentant de chaque partie et d’un tiers membre choisi d’un
commun accord entre les deux parties parmi les ressortissants d’un
pays tiers. À défaut d’accord dans un délai d’un mois entre les deux
parties au sujet de la désignation de ce tiers membre, l’une ou
l’autre partie pourra demander au Secrétaire général des Nations
Unies de procéder à cette désignation.

2. La décision prise par la majorité des membres de la commis-
sion sera considérée comme décision de la commission et acceptée
par les parties comme définitive et obligatoire. »

Le texte de l’article 35, visé à l’article 36 du traité avec la Bul-

garie (et auquel correspondent, mutatis mutandis, les articles 39
du traité avec la Hongrie et 37 du traité avec la Roumanie),
est le suivant :
74 AVIS DU 3011150 (INTERPRÉTATION DES TRAITÉS DE PAIX)

«I. Pendant une période qui n’excédera pas dix-huit mois à
partir des l’entrée en vigueur du présent traité, les chefs des missions
diplomatiques à Sofia des Etats-Unis d'Amérique, du Royaume-
Uni et de l’Union soviétique, agissant de concert, représenteront
les Puissances alliées et associées pour traiter avec le Gouvernement
bulgare de toutes questions relatives à l’exécution et à l’inter-
prétation du présent traité.

2. Ces trois chefs de mission donneront au Gouvernement bul-
gare les conseils, avis techniques et éclaircissements qui pourront
être nécessaires pour assurer l’exécution rapide et efficace du pré-
sent traité, aussi bien dans sa lettre que dans son esprit.

3. Le Gouvernement bulgare fournira à ces trois chefs de mission
toutes les informations nécessaires et toute l’aide dont ils pourront
avoir besoin dans l’accomplissement des tâches qui leur sont
dévolues par le présent traité. »

La question I comprend deux points principaux. En premier
lieu, ressort-il de la correspondance diplomatique échangée entre
la Bulgarie, la Hongrie et la Roumanie, d’une part, et certaines
Puissances alliées et associées, signataires des traités de paix,
d'autre part, qu'il existe des différends ? En second lieu, si tel est
le cas, ces différends sont-ils de ceux pour lesquels l’article 36 du
traité avec la Bulgarie, l’article 40 du traité avec la Hongrie
et l’article 38 du traité avec la Roumanie prévoient une procédure
de règlement ?

L'existence d’un différend international demande à être établie
objectivement. Le simple fait que l'existence d’un différend est
contestée ne prouve pas que ce différend n'existe pas. Dans la
correspondance diplomatique qui a été soumise à la Cour, le
Royaume-Uni, agissant de concert avec l'Australie, ie Canada
et la Nouvelle- Zélande, et les États-Unis d’ Amérique ont accusé
la Bulgarie, la Hongrie et la Roumanie d’avoir enfreint, à divers
égards, les dispositions des articles qui, dans les traités de paix,
ont trait aux droits de l’homme et aux libertés fondamentales ;
ils ont invité les trois Gouvernements à prendre des mesures de
redressement afin d'exécuter les obligations que leur imposent
les traités. Les trois Gouvernements, d’autre part, ont repoussé
ces accusations. Il s’est donc produit une situation dans laquelle
les points de vue des deux parties, quant à l’exécution ou à la
non-exécution de certaines obligations découlant des traités,
sont nettement opposés. En présence d’une telle situation, la Cour
doit conclure que des différends internationaux se sont produits.

Cette conclusion n’est pas infirmée par les termes de l’article 36
du traité avec la Bulgarie (article 40 du traité avec la Hongrie
et article 38 du traité avec la Roumanie). Cet article, par sa
référence à «tout différend», s'exprime en termes généraux. Il
n'autorise pas à limiter la notion du «différend» à celle d’un
différend qui opposerait les États-Unis d'Amérique, le Royaume-
Uni et l’Union des Républiques soviétiques socialistes, agissant

13
75 AVIS DU 3011150 (INTERPRÉTATION DES TRAITÉS DE PAIX)

de concert, à la Bulgarie (ou à la Hongrie ou à la Roumanie).
On se trouve ici en présence d’un différend entre chacun des
trois Etats — la Bulgarie, la Hongrie et la Roumanie —, et
chacune des Puissances alliées et associées qui leur ont adressé
des protestations.

Le point suivant à examiner est celui de savoir si les différends
tombent sous l’application des dispositions des articles qui, dans
les traités de paix, visent le règlement des différends. Les différends
doivent être considérés comme tombant sous l'application de
ces dispositions s’ils ont trait à l'interprétation ou à l'exécution
des traités, et si aucune autre procédure de règlement n’est
expressément prévue ailleurs dans les traités.

Étant donné que les différends sont relatifs à l'exécution ou à
la non-exécution des obligations prévues dans les articles qui
traitent des droits de l’homme et des libertés fondamentales,
ces différends sont nettement de ceux qui portent sur l’inter-
prétation ou sur l'exécution des traités de paix. En particulier,
certaines réponses des Gouvernements auxquels des manquements
aux traités de paix ont été reprochés entrent dans des considé-
rations qui mettent nettement en jeu l'interprétation de ces
traités.

Aucune procédure de règlement n'étant expressément prévue
dans un autre article des traités, les différends doivent être réglés
par les méthodes que prévoient les articles pour le règlement de
tous les différends.

La Cour arrive ainsi à la conclusion qu’elle doit répondre
affirmativement à la question I.

Dans ces conditions, il devient nécessaire d’examiner la ques-
tion II, qui est ainsi conçue :

« Les Gouvernements de la Bulgarie, de la Hongrie et de la
Roumanie sont-ils tenus d'exécuter les clauses des articles men-
tionnés à la question I, notamment celles qui concernent la
désignation de leurs représentants aux commissions prévues par
les traités ? »

Avant de répondre à cette question, il y a lieu de définir la
portée de l'expression «les clauses des articles mentionnés à la
question I». La question I vise deux séries d'articles : l’une se
compose des articles relatifs aux droits de l’homme, savoir l’article 2
des traités conclus avec la Bulgarie et la. Hongrie et l’article 3
du traité conclu avec la Roumanie ; l’autre comprend les articles
relatifs au règlement des différends, savoir l’article 36 du traité
conclu avec la Bulgarie, l’article 40 du traité conclu avec la Hongrie
et l’article 38 du traité conclu avec la Roumanie. La Cour estime
que l’expression « les clauses des articles mentionnés à la question I »
ne porte que sur les articles qui prévoient le règlement des différends
et non sur ceux qui traitent des droits de l’homme.

14
76 AVIS DU 301III 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

Cette manière de voir trouve nettement un appui dans les

diverses considérations énoncées a la résolution de l’Assemblée
générale du 22 octobre 1949. Elle est confirmée par le fait que
les questions posées à la Cour ont pour seul objet de faire
déterminer si les différends, dans le cas où ils existent, sont de
ceux qui relèvent de la procédure prévue par les traités, afin d’être
réglés par la voie de l'arbitrage. La Cour ne pense pas que l’Assem-
blée générale ait entendu lui demander si la Bulgarie, la Hongrie et
la Roumanie sont tenues d'appliquer les articles relatifs aux droits
de l’homme. Car, en premier lieu, les trois Gouvernements n’ont pas
soutenu qu’ils ne sont pas obligés d’appliquer ces articles. En second
lieu, les termes qui précèdent la question IT: « si la réponse à la
question I est affirmative », excluent l’idée que cette question II se
réfère aux articles relatifs aux droits de l’homme. Il n’y a pas de
raison de croire que l’Assemblée générale ait fait dépendre examen
d’une question qui aurait trait aux droits de l’homme d’une réponse
affirmative à une question qui vise l’existence de différends. Les
articles relatifs aux droits de l’homme ne sont mentionnés dans la
question I que pour caractériser l’objet de la correspondance
échangée entre les États intéressés.
. De l'avis de la Cour, le sens réel de la question IT est le suivant.
Etant donné les différends qui se sont élevés et qui n’ont pas été
réglés jusqu’à présent, la Bulgarie, la Hongrie et la Roumanie
sont-elles tenues d’appliquer, respectivement, les dispositions de
l'article 36 du traité conclu avec la Bulgarie, de l’article 40 du
traité conclu avec la Hongrie et de l’article 38 du traité conclu
avec la Roumanie ?

Les articles relatifs au règlement des différends disposent que
tout différend qui ne pourra être réglé par des négociations diplo-
matiques directes, sera soumis aux trois chefs de mission. Si les
chefs de mission ne règlent pas le différend dans un délai de deux
mois, celui-ci sera, sauf si les parties au différend conviennent d’un
autre mode de règlement, soumis, à la requête de l’une ou l’autre
des parties, à une commission composée d’un représentant de chaque
partie et d’un tiers membre choisi conformément aux articles
pertinents des traités.

Il ressort des documents diplomatiques présentés à la Cour
que le Royaume-Uni et les États-Unis d'Amérique, d’une part,
et la Bulgarie, la Hongrie et la Roumanie, d’autre part, n’ont
pas réussi à régler les différends par voie de négociations directes.
Tl en ressort également que les différends ne furent pas réglés
par les chefs de mission dans le délai prescrit de deux mois. C’est
un fait que les parties au différend ne sont pas convenues d’un
autre mode de règlement. C’est également un fait qu'après l’expi-
ration du délai prescrit, le Royaume-Uni et les États-Unis d’Amé-
rique ont demandé que les différends soient réglés par les com-
missions mentionnées dans les traités.

15
77 AVIS DU 30111 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

C’est en face de cette situation, et pour être à même d'apprécier
ce qui peut être fait à l'avenir, que l’Assemblée générale a posé
la question II.

La Cour constate que toutes les conditions requises pour que
soit ouverte la phase du règlement des différends par commissions
sont remplies.

Les traités prévoyant que tout différend sera soumis aux
commissions « à la requête de l’une ou l’autre des parties», il en
résulte que chacune d'elles est tenue, à la requête de l’autre,
de coopérer à la constitution de la commission, notamment en
désignant son représentant. S’il en était autrement, la méthode
de règlement par commissions instituées par les traités man-
querait complètement son but.

La réponse à la question II, interprétée comme il a été dit
ci-dessus, doit donc être affirmative.

Par ces motifs,

La COUR EST D’AVIS,

Sur la question I:
par onze voix contre trois,

qu’il ressort de la correspondance diplomatique échangée entre
la Bulgarie, la Hongrie et la Roumanie, d’une part, et certaines
Puissances alliées et associées signataires des traités de paix,
d'autre part, touchant l’application de l’article 2 des traités
avec la Bulgarie et la Hongrie et de l'article 3 du traité avec
la Roumanie, qu'il existe des différends pour lesquels l’article 36
du traité de paix avec la Bulgarie, l’article 40 du traité de paix
avec la Hongrie et l’article 38 du traité de paix avec la Roumanie
prévoient une procédure de règlement ;

Sur la question IT :
par onze voix contre trois,

que les Gouvernements de la Bulgarie, de la Hongrie et de la
Roumanie sont tenus d’exécuter les clauses des articles mentionnés
à la question I qui sont relatifs au règlement des différends,
notamment celles qui les obligent à désigner leurs représentants
aux commissions prévues par les traités.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le trente mars mil neuf cent
cinquante, en deux exemplaires, dont l’un restera déposé aux

16
78 AVIS DU 30 III 50 (INTERPRETATION DES TRAITÉS DE PAIX)

archives de la Cour et dont l’autre sera transmis au Secrétaire
général des Nations Unies.

Le Président de la Cour,

(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.

M. AZEVEDO, juge, tout en souscrivant à l'avis de la Cour,
se prévaut du droit que lui confère l’article 57 du Statut et joint
audit avis l'exposé de son opinion individuelle.

MM. WINIARSKI, Zoriëlé et KRYLOV, juges, considérant que
la Cour aurait dû s’abstenir d’émettre un avis en l’espéce et se
prévalant du droit que leur confère l'article 57 du Statut,
joignent audit avis les exposés de leur opinion dissidente.

(Paraphé) J. B.
(Paraphé) E. H.

17
II4

ANNEXE

DOCUMENTS TRANSMIS PAR LE}SECRETAIRE GENERAL

DES NATIONS UNIES A LA COUR INTERNATIONALE DE

JUSTICE CONFORMEMENT A LA RESOLUTION ADOPTEE
PAR L’ASSEMBLEE GENERALE, LE 22 OCTOBRE 1949

CONTENU DU DOSSIER

I. COMPTES RENDUS DE L’ASSEMBLEE GENERALE, DEUXIÈME
PARTIE DE LA TROISIEME SESSION

Chemise 1.
Inscription de la question à l’ordre du jour.
Comptes rendus des débats.

Comptes rendus du Bureau, 58me et 59me séances.
Comptes rendus de l’Assemblée générale, 18gme et Igome séances
plénières.

Chemise 2.
Inscription de la question à l’ordre du jour.
Documents.

Lettre en date du 16 mars 1949 adressée
au Secrétaire général par le représen-
tant permanent de la Bolivie et de-
mandant l'inscription d’une nouvelle
question à.l'ordre du jour de la
troisième session ordinaire de l’As-
semblée générale A/820

Lettre en date du 19 mars 1949 adressée
au Secrétaire général par la Mission
de l'Australie auprès des Nations
Unies et demandant l'inscription d’une
nouvelle question à l’ordre du jour
de la troisième session ordinaire de
l’Assemblée générale A/J821

Ordre du jour de la troisième. session
ordinaire de l'Assemblée générale ;
rapport du Bureau de l’Assemblée A/829
[Voir paragraphes
ga, 3b.
53
II5 AVIS DU 30 III 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

[Note — Voir Chemise 4 pour:

Télégramme en date du 4 avril 1949
adyessé au Président de l’Assemblée
générale par le Gouvernement de la
République populaire de Hongrie A/831

el

Télégramme en date du g avril 1949
adressé au Secrétaire général par le
Gouvernement de la République popu-
laire de Bulgarie A}832 et Corr. £.]

Chemise 3.

Commission politique spéciale.
Compies rendus des débats.

34me séance.
35me séance.
36me séance.
37me séance.
38me séance.
39me séance.
4ome séance.
4r™e séance.

Chemise 4.

Commission politique spéciale.
Documents.

Télégramme en date du 4 avril 1949
adressé au Président de l'Assemblée
générale par le Gouvernement de la
République populaire de Hongrie A/831

Télégramme en date du g avril 1949
adressé au Secrétaire général par le
Gouvernement de la République popu-
laire de Bulgarie A/832 et Corr. 1

Répartition des questions inscrites à
l'ordre du jour de la deuxième partie
de la troisième session; lettre en date
du 13 avril 1949 adressée au Président
de la Commission politique spéciale
par le Président de l’Assemblée géné-
rale AJAC.24/47

54
116 AVIS DU 30 III 50 (INTERPRÉTATION DES TRAITÉS DE PAIX)

Cuba : projet de résolution

Cuba : projet de résolution amendé
Australie : projet de résolution
Bolivie : projet de résolution
Australie : projet de résolution

Chili: amendement au projet de réso-
lution présenté par la Bolivie (A/AC.
24/51/Corr. 1)

Colombie et Costa-Rica: amendement
au projet de résolution présenté par
la Bolivie (A/AC.24/51/Corr. x)

Cuba et Australie: amendement au
projet de résolution présenté par la
Bolivie (A/AC.24/51/Corr. 1)

Télégramme en date du 23 avril 1949
adressé au Secrétaire général par le
Gouvernement de la République popu-
laire de Hongrie

Télégramme en date du 27 avril 1949
adressé au Secrétaire général par le
Gouvernement de la République popu-
laire de Bulgarie

Rapport de la Commission politique
spéciale

Chemise 5.

A/AC.24/48 et Corr. 1
A/AC.24/48/Rev. 2
A/AC.24/50
A/AC.24/51/Corr. 1
A/AC.24/52

A/AC.24/53

AJAC.24/54

A/AC.24/56

A/AC.24/57

AJAC.24/58

A/844

Séances plénières de l’Assemblée générale.

Comptes rendus des débais.

201me séance.
202™° séance.
2032 séance.

Chemise 6.

Séances plénières de l’Assemblée générale.

Documents.

Résolution 272 (III) adoptée par l’As-
semblée générale, le 30 avril 1949.

[Note — Voir Chemise 4 pour:
Rapport de la Commission politique
spéciale

55

A /844.]
117 AVIS DU 30 III 50 (INTERPRETATION DES TRAITÉS DE PAIX)

II. CORRESPONDANCE DIPLOMATIQUE COMMUNIQUÉE AU SECRÉ-
TAIRE GÉNÉRAL POUR ÊTRE PORTÉE A LA CONNAISSANCE DES

MEMBRES DES NATIONS UNIES

Chemise 7.

Lettre en date du 20 septembre 1949
adressée au Secrétaire général par le
représentant des États-Unis d’Amé-
rique (et annexes jointes)

Lettre en date du 19 septembre 1049
adressée au Secrétaire général par le
représentant du Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord
(et annexes jointes)

A/985/Rev. x

A/990/Rev. 1

III. COMPTES RENDUS DE L’ASSEMBLEE GENERALE, QUATRIEME

SESSION
Chemise 8.

Inscription de la question à l’ordre du jour.
Comptes rendus des débats.

Compte rendu du Bureau, 65m
séance

Compte rendu de l’Assemblée générale,
224m séance plénière

Chemise 9.

[Voir pages 3 et 4,
paragraphes 71-73,

et page 7,

paragrabhes 104 et 105.

[Voir pages 20 et ar,
paragraphes 2-10,

et page 25,

à la suite du
paragraphe 56.|

Inscription de la question à l’ordre du jour.

Documents.

Liste supplémentaire de questions à
inscrire à l’ordre du jour de la qua-
trième séssion ordinaire; questions
proposées par l'Australie

Adoption de l’ordre du jour de la qua-
trième session ordinaire et répartition
des points de l’ordre du jour entre les
Commissions ; rapport du Bureau

56

A/948

A/989
[Voir paragraphes
g'à I2.]
118 AVIS DU 30 III 50 (INTERPRETATION DES TRAITÉS DE PAIX)

Chemise 10.

Commission politique spéciale.

Comptes rendus des débais.

7e séance.
8me séance.
gme séance.
Tome séance.
IIme séance.
[ame séance.
13me séance.
I4me séance.
15me séance.

Chemise 11.

Commission politique spéciale.
Documents.
Lettre en date du 26 septembre 1949

adressée par le Président de l'As-
semblée générale au Président de la

Commission politique spéciale AJAC.31/2
Bolivie, Canada et États-Unis d’Amé-
rique : projet de résolution A/AC.31/L.1/Rev. 7

Australie: amendement au projet de
résolution de la Bolivie, du Canada
et des États-Unis d Amérique (A/AC.
31/L.1/Rev. 1) A/AC.31/L.2

Brésil, Liban et Pays-Bas : amendement
au projet de résolution proposé par
la Bolivie, le Canada et les Etats-Unis
d'Amérique (A/AC.31/L.1/Rev. 1) A/AC.31/L.3

Télégramme en date du 7 octobre 1949
adressé au Secrétaire général: par le
Gouvernement de la République popu-

laire de Roumanie A/AC.31/L.4
Rapport de la Commission politique
spéciale A/1023

57
IIg AVIS DU 30 III 50 (INTERPRETATION DES TRAITÉS DE PAIX)
Chemise 12.

Séances plénières de V Assemblée générale.

Comptes rendus des débats.

234me séance.
235me séance.

Chemise 13.

Séances plénières de l’Assemblée générale.

Documents.

Résolution adoptée par l’Assemblée géné-
rale, le 22 octobre 1949.

[Note — Voir Chemise II pour:
Rapport de la Commission politique spé-
ciale A/1023.]

58
